Citation Nr: 1413899	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition. 

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right shoulder instability with impingement syndrome and tendinopathy.

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left shoulder instability with impingement syndrome and tendinopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in relevant part denied service connection for a bilateral knee condition and granted service connection and assigned separate noncompensable evaluations for left and right chronic shoulder instability, effective August 3, 2008.  In a March 2011 rating decision, the RO in Houston, Texas increased the evaluations for each shoulder to 10 percent, effective August 3, 2008. 

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for increased initial evaluations for shoulder instability with impingement syndrome and tendinopathy of the shoulders bilaterally remains before the Board.

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the matter of unemployability during the pendency of his claim for an increased evaluation for his bilateral shoulder condition. See Form 9, dated August 2009 and Board Hearing Transcript, dated December 2013.  Therefore, the issue is raised by the record, and as such, is properly before the Board.

The issues of entitlement to service connection for a bilateral knee condition and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, his right shoulder instability with impingement syndrome and tendinopathy has been manifested by a disability picture that most closely approximates limitation of motion of the arm at the shoulder level, when factoring in the effect of functional loss due to pain on use.

2.  Resolving doubt in favor of the Veteran, his left shoulder instability with impingement syndrome and tendinopathy has been manifested by a disability picture that most closely approximates limitation of motion of the arm at the shoulder level, when factoring in the effect of functional loss due to pain on use.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for right shoulder instability with impingement syndrome and tendinopathy have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5201, 5024, (2013).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for left shoulder instability with impingement syndrome and tendinopathy have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5201, 5024, (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for shoulder instability with impingement syndrome and tendinopathy bilaterally.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in May 2008 and November 2009.  The RO also obtained an addendum opinion in June 2010.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his disability in sufficient detail to enable the Board to make a fully informed evaluation of these disabilities.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Initial Compensable Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204 07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's service-connected bilateral shoulder disabilities were initially evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 pertaining to limitation of motion of the arm.  In the March 2011 rating decision, the RO considered DC 5024, for tenosynovitis, which provides that tenosynovitis will be rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Further, any change in a diagnostic code by VA must be specifically explained).  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, although the particular DC cited by the RO has changed, the effect is the same; the shoulder disabilities are evaluated based on range of motion.  

DC 5201, relating to limitation of motion of the arm, provides a minimum rating of 20 percent disabling where motion of either arm is limited to shoulder level.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and 20 percent rating for a minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

III.  Analysis

The Veteran contends that because of his bilateral shoulder condition, he cannot raise his arms above his head and has severe pain and a very limited range of motion.  See Veteran's Form 9, dated August 2009.  

During a May 2008 VA examination, the examiner noted the Veteran was right-hand dominant.  The Veteran reported symptoms of weakness, stiffness, giving way, lack of endurance, fatigability.  The Veteran did not have swelling, heat, redness, locking or dislocation.  The Veteran reported that when he has pain, it is hard to use his shoulders, rotate his arms or apply force.  On examination, the Veteran's shoulders showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Range of motion was normal bilaterally, with the exception of pain on external rotation beginning at 60 degrees, bilaterally.  The examiner noted that the joint function bilaterally was additionally limited by pain, weakness, and lack of endurance after repetitive use.  

In a November 2009 VA examination, the Veteran reported that any activity above shoulder level tends to aggravate his shoulders and cause flare-ups.  The Veteran indicated that he had a pinching sensation when his arms abduct past 90 degrees.  On examination, the Veteran had a positive impingement sign bilaterally.  There was tenderness to palpation in the bicipital groove bilaterally, with the right side more symptomatic than the left side.  Crepitus was noted with external rotation and abduction bilaterally.  

An MRI of the shoulders showed likely tendinopathy without tear bilaterally and clinical symptoms of impingement.  The examiner diagnosed the Veteran with bilateral impingement syndrome, worse on the left.  The examiner also indicated that the MRI had evidence of early degenerative changes in the humeral head in the right shoulder.  The examiner noted that this is significant for a 23 year old male. 

In a June 2010 addendum opinion, the examiner indicated that both shoulders were equal on range of motion testing and that forward extension was to 180 degrees, with pain at 90 degrees.  The examiner indicated that once the Veteran passed 90 degrees he did not have pain, but that the Veteran indicated he had a pinching sensation.  Abduction was to 175 degrees, but the Veteran experienced pain through the 90 degree arc.  The examiner indicated that once the Veteran passed the 90 degree arc, he did not have pain, fatigue, weakness, or incoordination.  The examiner noted that there was no pain, fatigue, weakness, or incoordination with repetitive motion.  The examiner noted that the Veteran had evidence of bilateral impingement syndrome with tendinopathy of the supraspinatus and subscapular tendons bilaterally and AC joint arthropathy bilaterally. 

The Board also notes that while the Veteran's VA treatment records do not contain range of motion testing, the Veteran complained of bilateral shoulder pain on several occasions.  Notes indicate that the Veteran had a limited range of motion.  

After considering the foregoing, the Board concludes that the disability picture more nearly approximates the criteria for assignment of separate 20 percent evaluations under 38 C.F.R. § 4.71a , DC 5201 for a bilateral shoulder disorder, due to limitation of motion of the arm at shoulder level.  Although the Veteran was able to extend his arms past 90 degrees, the examiner noted that the Veteran experienced pain at 90 degrees.  And while the examiner indicated that the Veteran did not experience pain past 90 degrees, the Veteran described a pinching sensation at the time.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that Veteran was able to extend his arms forward to 90 degrees.  When range of motion testing shows pain on motion, VA must evaluate the affected joint region based on the nature and extent of functional loss.  DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  Here, the Veteran has indicated that he experiences pain when he raises his arms past 90 degrees.  The Veteran also reported that his bilateral shoulder condition is aggravated by activity above the shoulder level and that he experiences flare-ups when he extends his arms past 90 degrees.  The Veteran also reported during his December 2013 Board hearing that with repetitive motion above shoulder level, he experiences inflammation and stiffness.  During those times, the Veteran indicated that he has pain on any movement. The Veteran also reported that he lost his job was a welder because he needed more assistance from helpers than other welders needed.  Based on the foregoing, the Board finds that the Veteran's range of motion for all practical purposes, when factoring functional loss due to pain, is approximately at shoulder level.  

The Board notes that the Veteran's bilateral shoulder condition has not been manifested by a limitation of arm flexion or abduction to 25 degrees from the side.  In addition, during his November 2009 VA examination, the Veteran reported that if he keeps activity down to below shoulder level, he really has no limitations.  The examiner also indicated that the Veteran has minimal limitation in activities of daily living, other than above-shoulder activities.  Therefore a 30 percent evaluation is not warranted in this case.  

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's bilateral shoulder condition is not shown to involve any other factor that would warrant evaluation under any other provisions of the rating schedule.  In this case, there is no medical evidence of any ankylosis of the scapulohumeral articulation, or impairment of the humerus or of the clavicle or scapula.  Therefore, there is no basis to evaluate the Veteran's bilateral shoulder condition under Diagnostic Codes 5200, 5202, or 5203. 

IV. Other Considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected bilateral shoulder disabilities.  The Veteran's bilateral shoulder disabilities are manifested by pain and limitations on range of motion.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  Further, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).   

In summary, the Board finds that the Veteran's disability picture that most closely approximates limitation of motion of the arm at the shoulder level, when factoring in the effect of functional loss due to pain on use.  


ORDER

A 20 percent evaluation for right shoulder instability with impingement syndrome and tendinopathy, effective August 3, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits. 

A 20 percent evaluation for left shoulder instability with impingement syndrome and tendinopathy, effective August 3, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

The Veteran contends that his current knee condition resulted from his active duty service, specifically from injuries and the general physical demands of his military occupation specialty as a combat engineer in an airborne unit.  The Veteran reported that he hurt his knees after a jump, but that he was given Ibuprofen and told to continue with his field exercises.  Post-service VA treatment records indicate that the Veteran complained of knee pain on several occasions and his current problem list includes knee arthralgia.  

Although the Veteran was given a VA examination in May 2008, the VA-contracted examiner did not provide a diagnosis for the Veteran's knee condition and indicated that there was no pathology to render a diagnosis.  In an addendum opinion, the examiner indicated that x-rays of the bilateral knees had no significant abnormalities.  The examiner did not indicate that he reviewed the Veteran's treatment records or claims file.  The Board finds that basis of the examiner's opinion is inadequate because it is unclear whether the examiner reviewed the Veteran's treatment records and claims file and there does not appear to have been any consideration of the Veteran's lay statements regarding his continuous symptoms since service.  Thus, another examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4).

In addition, the Board finds that the issue of TDIU has been raised by the record during the pendency of the Veteran's claim.  Rice, 22 Vet. App. at 447.  Specifically, during his December 2013 hearing, the Veteran reported that he was unemployed and that he lost his former job because his service-connected disabilities hindered his job performance and resulted in termination.  In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294 (1994).  On remand, the Veteran should be provided appropriate notice regarding the TDIU claim and should be afforded a VA examination to obtain a medical opinion regarding the impact his service-connected disabilities have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding the TDIU claim and a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and give him a reasonable amount of time to complete and return it.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any bilateral knee condition.  The claims folder should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should respond to the following: 

(a) Can the Veteran's complaints of bilateral knee pain be attributed to a known clinical diagnosis? If so, please provide the diagnosis. 

(b) The examiner should then indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder is related to the Veteran's active military service. 

The examiner is specifically informed of the Veteran's ongoing complaints of knee pain since service and the Veteran's report that as part of an airborne unit, he completed 48 jumps. 

The medical basis for all conclusions reached should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the foregoing, schedule the Veteran for a VA examination to evaluate the status of his service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities (PTSD, bilateral shoulder instability with impingement syndrome and tendinopathy, tinnitus, and status post left tibia fracture) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  A detailed rationale is requested for the opinion provided.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, readjudicate the claim on appeal.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


